DETAILED ACTION
This office action is in response to the communication received on 09/06/2018 concerning application no. 16/123,012 filed on 09/06/2018.
Claims 1-13 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is indefinite for the following reasons:
Lines 2, recite “acoustic targets comprise intermittent acoustic targets”. This claim element is indefinite. Claim 4 depends upon claim 1, which establishes that the acoustic targets are arranged to continuously intersect the ultrasonic beam plane. It would be unclear to one with ordinary skill in the art how targets can be intermittently placed and be continuously present in the beam plane.
For purposes of examination, the Office is considering the targets to be intermittent in claim 4

Claim 11 is indefinite for the following reasons:
Lines 2, recite “acoustic targets comprise intermittent acoustic targets”. This claim element is indefinite. Claim 4 depends upon claim 7, which establishes that the acoustic targets are arranged to continuously intersect the ultrasonic beam plane. It would be unclear to one with ordinary skill in the art how targets can be intermittently placed and be continuously present in the beam plane.
For purposes of examination, the Office is considering the targets to be intermittent in claim 4

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer et al. (PGPUB No. US 2008/0287787).

Regarding claim 1, Sauer teaches an apparatus for calibration, comprising: 
a mount, which is adapted to hold a medical probe, which comprises an acoustic imaging device that emits 5ultrasonic beam in a plane, while permitting an orientation of the plane of the ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
one or more acoustic targets, which are arranged to continuously intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane).  

Regarding claim 2, Sauer teaches the apparatus in claim 1, as discussed above.
Sauer further teaches an apparatus, wherein one or more of the acoustic targets are shaped as arcs (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6). 

Regarding claim 3, Sauer teaches the apparatus in claim 2, as discussed above.
Sauer further teaches an apparatus, wherein each of the arcs is one of: 
orthogonal to the plane of the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker); and  
15slanted with respect to the plane of the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B).  

Regarding claim 5, Sauer teaches the apparatus in claim 1, as discussed above.
Sauer further teaches an apparatus, wherein the 20acoustic targets comprise intermittent acoustic targets (Fig. 3 shows markers that are intermittently scattered on the line marker. Fig. 6 shows a complex set of modulated circles).  

Regarding claim 7, Sauer teaches a method for producing a calibration apparatus, the method comprising:  
5providing a mount, which is adapted to hold a medical probe, which comprises an acoustic imaging device that emits ultrasonic beam in a plane, while permitting an orientation of the plane of the ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
10coupling to the mount one or more acoustic targets, which are arranged to continuously intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane. Paragraph 0077 teaches that the markers arrangement can be incorporated into the markers are incorporated into the chambers that allow for the catheter to take into account for the calibration process. Fig. 2 shows the markers placed in the a calibration chamber).  

Regarding claim 8, Sauer teaches the method in claim 7, as discussed above.
Sauer further teaches a method, wherein one or more 15of the acoustic targets are shaped as arcs (Paragraph 0093 teaches that the line shaped markers comprise a set of modulated circles about a common axis and are not simply round circles. They can be in complex shapes. See Fig. 6).

Regarding claim 9, Sauer teaches the method in claim 8, as discussed above.
Sauer further teaches a method, wherein coupling the acoustic targets comprises coupling each of the arcs orthogonally to the plane of the ultrasonic beam (Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker); or slanted with respect to the plane of the ultrasonic beam (Fig. 3 shows line markers that are slanted with respect to the planes A and B).  

Regarding claim 11, Sauer teaches the method in claim 7, as discussed above.
Sauer further teaches a method, wherein the acoustic targets comprise intermittent acoustic targets (Fig. 3 shows markers that are intermittently scattered on the line marker. Fig. 6 shows a complex set of modulated circles).  

Regarding claim 13, Sauer teaches a method for calibration, comprising: 
holding a medical probe, which comprises an acoustic imaging device that emits ultrasonic beam in a plane, in a mount, while permitting an orientation of the plane of the 5ultrasonic beam to be adjusted (Paragraph 0079 teaches that the access guides with the catheters can be rotated to face the markers. Paragraph 0042 teaches that the catheter holds the ultrasound transducer that performs ultrasound imaging. Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. Fig. 2 shows the catheter in the cylindrical guide 21 in the calibration chamber); and
calibrating the acoustic imaging device using one or more acoustic targets, which are arranged to continuously intersect the plane of the ultrasonic beam over a given range of orientation angles (Abstract teaches that the elative positions and the orientations are labelled and observed. Paragraph 0012 teaches that the processor is able to determine the 6 DOF of the device. Paragraph 0067 teaches that the angular relationship is observed with respect to markers. The markers are located on a plane that is perpendicular to the catheter and intersect with the ultrasound plane. Fig. 1 shows the markers within the ultrasound plane. Paragraph 0046 teaches that the ultrasound plane can be perpendicular to the line marker plane. Fig. 3 shows the planes A and B perpendicular to the line marker, Fig. 3 shows line markers that are slanted with respect to the planes A and B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis mountfor all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (PGPUB No. US 2008/0287787) in view of Tobis et al. ("Intravascular Ultrasound Cross-Sectional Arterial Imaging Before and After Balloon Angioplasty In Vitro", October 1989, pages 873-882).

Regarding claim 4, Sauer teaches the apparatus in claim 1, as discussed above.
	However, Sauer is silent regarding an apparatus, wherein the mount and the acoustic targets are entirely non-ferromagnetic.  
	In an analogous imaging field of endeavor, regarding the use of phantoms to test and measure ultrasound imaging system performance, Tobis teaches an apparatus, wherein the mount and the acoustic targets are entirely non-ferromagnetic (Paragraph 1 of page 876 teaches that artery segments and the ultrasound catheter are placed in the mount. Paragraph 2 of page 876 teaches that the mount is a plastic mount).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Tobis’s teaching of a non-ferromagnetic mount and acoustic target. This modified method would allow the user to obtain high quality cross-sectional images of the arteries (Abstract of Tobis). Furthermore, the modification is flexible, atraumatic, and rotate by a mechanical drive with real-time image display (Paragraph 6 of Discussion of Tobis).

Regarding claim 10, Sauer teaches the method in claim 7, as discussed above.
	However, Sauer is silent regarding a method, wherein the mount and the acoustic targets are entirely non-ferromagnetic.  
	In an analogous imaging field of endeavor, regarding the use of phantoms to test and measure ultrasound imaging system performance, Tobis teaches a method, wherein the mount and the acoustic targets are entirely non-ferromagnetic (Paragraph 1 of page 876 teaches that artery segments and the ultrasound catheter are placed in the mount. Paragraph 2 of page 876 teaches that the mount is a plastic mount).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Tobis’s teaching of a non-ferromagnetic mount and acoustic target. This modified method would allow the user to obtain high quality cross-sectional images of the arteries (Abstract of Tobis). Furthermore, the modification is flexible, atraumatic, and rotate by a mechanical drive with real-time image display (Paragraph 6 of Discussion of Tobis).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (PGPUB No. US 2008/0287787) in view of Govari et al. (PGPUB No. US 2008/0183075).

Regarding claim 6, Sauer teaches the apparatus in claim 1, as discussed above.
	However, Sauer is silent regarding an apparatus, wherein the probe includes a magnetic position sensor, and wherein the apparatus comprises a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a  longitudinal axis of the probe between the magnetic sensor and the acoustic imaging device.
	In an analogous imaging field of endeavor, regarding the calibration of an ultrasound probe, Govari teaches an apparatus, wherein the probe includes a magnetic position sensor (Abstract teaches that the position sensor is a magnetic sensor. Fig. 1 shows the position sensor is in the probe), and wherein the apparatus comprises a position sensor calibration setup, which is adapted to determine, based on readings of the 25position sensor, a physical displacement along a 221002-1725.1S3ID-1205/BI05996USNP longitudinal axis of the probe between the magnetic sensor and the acoustic imaging device (Fig. 1 shows the position sensor 30 and the ultrasound transducer array 34 are along the longitudinal axis of the probe. Paragraph 0049 teaches that the calibration is based on the linear and angular offset between the ultrasound transducer array and the position sensor. Fig. 2 and 3 shows the probe 22 is mounted onto the calibration system 40 that has a target assembly 46).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Govari’s teaching of magnetic sensors with the ability to determine the physical displacement about the longitudinal axis for calibration. This modified apparatus would allow the user to calibration that has enhanced accuracy (Title of Govari). Furthermore, the modification allows for the alignment to be precise with respect to a phantom (Paragraph 0038 of Govari).

Regarding claim 12, Sauer teaches the method in claim 7, as discussed above.
	However, Sauer is silent regarding a method, wherein the probe 25includes a magnetic position sensor, and comprising coupling to the mount and the acoustic targets a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a longitudinal axis of the probe between 30the magnetic sensor and the acoustic imaging device.  
	In an analogous imaging field of endeavor, regarding the calibration of an ultrasound probe, Govari teaches a method, wherein the probe 25includes a magnetic position sensor (Abstract teaches that the position sensor is a magnetic sensor. Fig. 1 shows the position sensor is in the probe), and comprising coupling to the mount and the acoustic targets a position sensor calibration setup, which is adapted to determine, based on readings of the position sensor, a physical displacement along a longitudinal axis of the probe between 30the magnetic sensor and the acoustic imaging device (Fig. 1 shows the position sensor 30 and the ultrasound transducer array 34 are along the longitudinal axis of the probe. Paragraph 0049 teaches that the calibration is based on the linear and angular offset between the ultrasound transducer array and the position sensor. Fig. 2 and 3 shows the probe 22 is mounted onto the calibration system 40 that has a target assembly 46).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sauer with Govari’s teaching of magnetic sensors with the ability to determine the physical displacement about the longitudinal axis for calibration. This modified method would allow the user to calibration that has enhanced accuracy (Title of Govari). Furthermore, the modification allows for the alignment to be precise with respect to a phantom (Paragraph 0038 of Govari).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altmann et al. (PGPUB No. US 2006/0241445): Teaches that the use of magnetic position sensors in ultrasound calibration based on displacement information.’
Parker et al. (PGPUB No. US 2003/0122544): Teaches the use of a non-ferromagnetic mount and target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793